UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                    No. 20-1780


DARLENE DENISE DAVIS,

                   Debtor - Appellant,

             v.

FORTUNE INVESTMENT ENTERPRISES,

                   Creditor - Appellee.



                                    No. 20-1781


DARLENE DENISE DAVIS,

                   Debtor - Appellant,

             v.

UNKNOWN,

                   Creditor - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00078-MHL; 3:20-cv-00079-
MHL)


Submitted: December 22, 2020                             Decided: December 28, 2020
Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darlene Denise Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Darlene Denise Davis appeals from the district

court’s orders: (1) dismissing her appeals from the bankruptcy court’s orders declining to

extend the automatic stay and lifting the automatic stay in her bankruptcy action, and (2)

denying her motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Davis v. Fortune Inv. Enter., Nos. 3:20-cv-00078-MHL (E.D. Va. Apr. 27, 2020 & June 8,

2020); Davis v. Unknown, 3:20-cv-00079-MHL (E.D. Va. Apr. 27, 2020 & June 8, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            3